Exhibit 10.3

STOCK AND WARRANT PURCHASE AGREEMENT

THIS STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
June 30, 2011, between Zogenix, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), and Cowen Healthcare Royalty Partners II,
L.P., a limited partnership organized under the laws of the State of Delaware
(the “Purchaser”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company shall issue and sell to the
Purchaser, as provided herein, and the Purchaser shall purchase from the
Company, the Shares (as defined below);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company shall issue and sell to the
Purchaser, as provided herein, and the Purchaser shall purchase from the
Company, the Warrants (as defined herein) (collectively with the Shares, the
“Securities”); and

WHEREAS, such issuances will be made in reliance upon the provisions of
Section 4(2) and Regulation D (“Regulation D”) of the United States Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder
(the “Securities Act”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the issuances of the Shares to be made hereunder; and

WHEREAS, the parties hereto are concurrently entering into a Financing Agreement
(the “Financing Agreement”). Defined terms used without definition in this
Agreement shall have the meaning given them in the Financing Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements and covenants
contained in this Agreement, the Company and the Purchaser agree as follows:

SECTION 1. Authorization of Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized:

1.1 the issuance and sale to the Purchaser of an aggregate number of shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”) equal to
the number obtained by dividing (a) One Million Five Hundred Thousand Dollars
($1,500,000) by (b) the Purchase Price (as defined below) (the shares of Common
Stock to be sold under this Agreement shall be referred to herein as the
“Shares”); and

1.2 the issuance to the Purchaser of warrants to purchase up to Two Hundred
Twenty Five Thousand (225,000) shares of Common Stock, in the form attached
hereto as Exhibit A (the “Warrants”), on the terms and conditions set forth in
the Warrants.

SECTION 2. Agreement to Sell and Purchase the Securities. On the Closing Date,
the Company will sell to the Purchaser, and the Purchaser will buy from the
Company, upon the terms and conditions hereinafter set forth, the Shares at a
price per share (the “Purchase Price”) equal to $3.86.



--------------------------------------------------------------------------------

SECTION 3. Delivery of the Securities at the Closing.

3.1 Closing. The completion of the purchase and sale of the Securities shall
occur on the Closing Date (the “Closing”). On the Closing Date, the Company
shall deliver to the Purchaser (a) evidence of issuance reasonably satisfactory
to the Purchaser of a stock certificate registered in the name of the Purchaser
representing the number of Shares set forth in Section 1 above and bearing
appropriate legends referring to the fact that the Shares were sold in reliance
upon an exemption from registration under the Securities Act (with delivery to
the Purchaser of such original certificate promptly following the Closing Date)
and (b) the Warrants. The Company’s obligation to complete the purchase and sale
of the Securities and deliver such stock certificate and Warrants to the
Purchaser at the Closing shall be subject to the following conditions, any one
or more of which may be waived by the Company: (A) the Company’s receipt of the
Revenue Investment Amount; and (B) the Purchaser’s fulfillment in all material
respects of those undertakings of the Purchaser to be fulfilled prior to the
Closing under this Agreement.

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser, as of the
date hereof and as of the Closing Date, as follows:

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted. The Company is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required, except where failure to so qualify would not be
reasonably expected to (a) materially impair or delay the Company’s ability to
consummate the transactions contemplated hereby in accordance with the terms
hereof or (b) have a material adverse effect upon the business, condition
(financial or otherwise), properties or operations of the Company, taken as a
whole (each of the foregoing (a) or (b), a “Material Adverse Effect”).

4.2 Due Execution, Delivery and Performance of this Agreement. The Company has
corporate power and authority (i) to enter into this Agreement and perform the
transactions contemplated hereby; (ii) to issue the Shares, the Warrants and any
shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”), in the manner and for the purpose contemplated by this Agreement; and
(iii) to execute, deliver and perform its obligations under all other agreements
and instruments executed and delivered by it pursuant to or in connection with
this Agreement. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder has been taken or will be taken prior to the Closing. This Agreement
has been duly authorized, executed and delivered by the Company. The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions herein contemplated (i) will not conflict with, result in
the breach or violation of, or constitute, either by itself or upon notice or
the passage of time or both, a default under, and will not result in the
creation of any lien, charge, security interest or encumbrance upon any assets
of the Company pursuant to the terms or provisions of (A) any agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Company is a party or by which the Company or any of its
properties



--------------------------------------------------------------------------------

may be bound or affected and in each case which is likely to result in a
Material Adverse Effect, or (B) any statute, ordinance, code, rule or
regulation, or any judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental body (including
any self-regulatory organization) applicable to the Company or any of its assets
or properties where such conflict, breach, violation or default is likely to
result in a Material Adverse Effect (provided, however, that with respect to the
sale of the Shares hereunder being made in a transaction exempt from
registration under the Securities Act, the Company assumes the accuracy of the
representations and warranties of the Purchaser in Section 5.2 of this
Agreement), and (ii) will not violate any provision of the certificate of
incorporation or bylaws of the Company. No consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental body (including any self-regulatory organization) is required for
the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement, except such as have been obtained
under the federal or state securities or Blue Sky laws or as shall be obtained
following the Closing as permitted by and pursuant to such laws. No consent,
approval, authorization or other order of any other third party is required for
the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement, except such as have been obtained
or as shall be obtained prior to the Closing. Upon the execution and delivery of
this Agreement, and assuming the valid execution of the Agreement by the
Purchaser, this Agreement will constitute a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforceability may be limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

4.3 Valid Issuance of Securities. The Securities, when issued and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non- assessable. Assuming the accuracy of the representations of the
Purchaser in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws and will be free of any liens
or encumbrances; provided, however, that the Securities and the Warrant Shares
may be subject to restrictions on transfer under state and/or federal securities
laws as set forth herein, and as may be required by future changes in such laws.

4.4 No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened in writing involving the
Company which, individually or in the aggregate, would reasonably be expected to
result in the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement.

4.5 SEC Reports and Financial Statements. Each form, report, schedule,
registration statement, definitive proxy statement and other document (together
with all amendments thereof and supplements thereto) filed by the Company with
the SEC since January 1, 2010 (in the case of any registration statement, as of
its effective date, and with respect to all documents filed by the Company with
the SEC, as of their respective filing dates and thereafter as of the date such
documents have since the time of their filing been amended or supplemented, the
“Company SEC Reports”), which are all the documents (other than preliminary
material) that the Company was required to file with the SEC since such date,
(i) complied in all material



--------------------------------------------------------------------------------

respects with the requirements of the Securities Act, the Securities Exchange
Act of 1934, as amended, (the “Exchange Act”), and the rules and regulations
promulgated thereunder, as the case may be, (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (iii) were
timely filed with the SEC. The audited financial statements and unaudited
interim financial statements (including, in each case, the notes, if any,
thereto) included in the Company SEC Reports (the “Company Financial
Statements”) complied as to form in all material respects with the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto and except with
respect to unaudited statements as permitted by Form 10-Q of the SEC) and fairly
present (subject, in the case of the unaudited interim financial statements, to
normal, recurring year-end audit adjustments (which are not expected to be,
individually or in the aggregate, materially adverse to Company taken as a
whole)) in all material respects the financial position of Company as at the
respective dates thereof and the results of operations and cash flows for the
respective periods then ended.

4.6 Absence of Certain Changes or Events. Except as disclosed in the Company SEC
Reports, since December 31, 2010, there has not been any change, event or
development that has had, or that is likely to have, individually or in the
aggregate, a Material Adverse Effect.

4.7 Absence of Undisclosed Liabilities. Except for matters reflected or reserved
against in the balance sheet for the period ended December 31, 2010, and
included in the Company Financial Statements, the Company did not have at such
date, nor has it incurred since that date, any liabilities or obligations
(whether absolute, accrued, contingent, fixed or otherwise, or whether due or to
become due) of any nature that would be required by GAAP to be reflected on a
balance sheet of the Company (including the notes thereto), except liabilities
or obligations (i) which were incurred in the ordinary course of business
consistent with past practice, (ii) which have been reported in the Company SEC
Reports, or (iii) which have not had, and are not likely to have, individually
or in the aggregate, a Material Adverse Effect.

4.8 Capitalization; Options and Warrants. The authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $0.001 per
share, and 10,000,000 shares of Preferred Stock, par value $0.001 per share. As
of May 31, 2011, 34,021,483 shares of Common Stock and no shares of Preferred
Stock were issued and outstanding. Except for the transactions contemplated
hereby and except as set forth in the Company’s SEC Reports, since December 31,
2010, the Company has not granted or agreed to grant any option (except for
stock options granted under the Company’s stock option plans), warrants, rights
(including conversion or preemptive rights, except for stock purchased under the
Company’s employee stock purchase plan), or similar rights to any person or
entity to purchase or acquire any rights with respect to any shares of capital
stock of the Company that in the aggregate exceed 500,000 shares. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights.

4.9 Nasdaq Capital Market Designation. The Common Stock is currently listed on
the Nasdaq Capital Market and the Company knows of no reason or set of facts
which



--------------------------------------------------------------------------------

is likely to result in the termination of listing of the Common Stock on Nasdaq
or the inability of such stock to continue to be listed on Nasdaq. Nothing in
this Agreement shall be interpreted to preclude the Company from listing its
Common Stock on a national securities exchange in lieu of Nasdaq.

4.10 Material Non-Public Information. Except for this Agreement, and the
transactions contemplated hereby and pursuant to the Financing Agreement,
neither the Company nor its employees have disclosed to the Purchaser any
material non-public information that, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company prior to the date
hereof but which has not been so disclosed.

4.11 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates or any Person acting on its or
their behalf (i) has conducted any general solicitation (as that term is used in
Rule 502(c) of Regulation D) or general advertising with respect to any of the
Securities or (ii) has made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Securities Act.

4.12 Accuracy of Representations and Warranties. No representation or warranty
by the Company contained in this Agreement, and no statement contained in any
exhibit, schedule, disclosure, certificate, list or other instrument delivered
or to be delivered to the Purchaser pursuant hereto contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein not misleading.

4.13 Compliance with Laws. To the knowledge of the Company, neither the Company
nor any of the Company’s subsidiaries are in violation of any federal, state,
provincial, county, municipal or local laws, ordinances or regulations governing
the conduct of the Company’s business or the operation of the Company’s
property, except such violations which, individually or in the aggregate, would
not have a Material Adverse Effect. Neither the Company nor any of the Company’s
subsidiaries has, since December 31, 2010, received any notice that any such
violation will be or is being alleged.

4.14 Certificate. At the Closing, the Company will deliver to the Purchaser a
certificate executed by the President and the chief financial or accounting
officer of the Company (solely in their capacities as such), dated the Closing
Date, in form and substance reasonably satisfactory to the Purchaser, to the
effect that the representations and warranties of the Company set forth in this
Section 4 are true and correct in all material respects as of the Closing Date,
and the Company has complied in all material respects with all the agreements
and satisfied all the conditions herein on its part to be performed or satisfied
on or prior to the Closing Date.

SECTION 5. Representations, Warranties and Covenants of the Purchaser.

5.1 Authorization. The Purchaser represents and warrants to, and covenants with,
the Company that (i) the Purchaser has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (ii) upon the execution and delivery of
this Agreement, this Agreement shall constitute a legal, valid



--------------------------------------------------------------------------------

and binding obligation of the Purchaser, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors’ and contracting parties’ rights generally and except as
enforceability may be limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

5.2 Representations Regarding Investment Background and Acknowledgments.

(a) The Purchaser represents and warrants to, and covenants with, the Company
that: (i) the Purchaser is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
the Securities; (ii) the Purchaser is acquiring the Securities for its own
account for investment only and with no present intention of distributing any of
such Securities or any arrangement or understanding with any other persons
regarding the distribution of such Securities; (iii) the Purchaser will not,
directly or indirectly, offer, sell, pledge, sell short, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities except in compliance with the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder, and any
applicable state securities or blue sky laws; and (iv) the Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.

(b) The Purchaser understands that the Securities are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
the Securities Act, its rules and regulations, and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

(c) Under the Securities Act and rules and regulations promulgated thereunder,
the Securities may not be resold without registration except in certain limited
circumstances. In this connection, the Purchaser represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

(d) The Purchaser understands that its investment in the Securities involves a
significant degree of risk and that the market price of the Common Stock has
been and continues to be volatile and that no representation is being made as to
the future value or trading volume of the Common Stock.

(e) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.

(f) The Purchaser understands that, until such time as the resale of the
Securities or the Warrant Shares is registered or they may be sold pursuant to
Rule 144 under the



--------------------------------------------------------------------------------

Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Securities and the
Warrant Shares may bear restrictive legends in substantially the following form
(and a stop-transfer order may be placed against transfer of the Securities or
the Warrant Shares):

“The securities represented by this certificate were issued in a transaction
that was not registered under the Securities Act of 1933, as amended (the
‘Securities Act’) or any state or other securities law. The securities may not
be sold, pledged, transferred or assigned in the absence of an effective
registration statement under the Securities Act, or an opinion of counsel, in
form, substance and scope reasonably acceptable to the Company, that
registration is not required under the Securities Act or unless sold pursuant to
Rule 144 under the Securities Act.”

5.3 Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser. The Purchaser has reviewed or received
copies of the Company SEC Reports. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. The Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.

5.4 Trading Restrictions. The Purchaser covenants that neither the Purchaser nor
any of its affiliates nor any entity managed or controlled by the Purchaser
will, or cause or assist any Person to, enter into or execute any “short sale”
(as such term is defined in Rule 200 of Regulation SHO, or any successor
regulation, promulgated by the Commission under the Exchange Act) of any
securities of the Company, and that the Purchaser and its affiliates shall
comply with all other applicable laws with respect to trading in the Company’s
securities.

5.5 Not an Affiliate. The Purchaser is not an officer, director or “affiliate”
(as defined in Rule 405 of the Securities Act) of the Company.

5.6 Manner of Sale. At no time was Purchaser presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising, in each case, with respect to
an offer or sale of the Shares.

5.7 Transfers in Compliance with Agreements and Law. The Purchaser hereby
covenants with the Company not to make any sale or other transfer of the
Securities or the Warrant Shares without complying in all material respects with
the provisions of this Agreement, and the Purchaser acknowledges and agrees that
such Securities and Warrant Shares are not transferable on the books of the
Company unless the certificate submitted to the transfer agent evidencing the
Securities or the Warrant Shares is accompanied by a separate certificate
executed by an officer of, or other authorized person expressly designated by,
the Purchaser, to the effect that the applicable Securities or Warrant Shares
have been sold in accordance with the Securities Act.



--------------------------------------------------------------------------------

SECTION 6. Additional Covenants.

6.1 Nasdaq Notice of Issuance. If required, the Company shall give Nasdaq timely
notice of the issuance of the Securities.

6.2 Additional Information. With a view to making available to the Purchaser the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit the Purchaser to sell securities of the Company to the public
without registration, the Company shall: (a) make and keep available adequate
current public information, as those terms are understood and defined in Rule
144, at all times after the date hereof; (b) use commercially reasonable efforts
to file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act; and (c) so long as the Purchaser owns any
Securities or Warrant Shares, furnish the Purchaser forthwith upon request
(i) to the extent accurate, a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act, and
the Exchange Act; and (ii) such other information as may be reasonably requested
in availing the Purchaser of any rule or regulation of the SEC that permits the
selling of any such securities without registration.

6.3 Additional Equity Purchase Obligation.

(a) The Company shall reserve for the benefit of the Purchaser shares of Common
Stock and/or other equity securities the aggregate fair market value of which is
One Million Five Hundred Thousand Dollars ($1,500,000) in the Company’s next
bona fide equity financing after the date hereof which results in aggregate
gross proceeds to the Company of at least Fifteen Million Dollars ($15,000,000)
(a “Subsequent Equity Financing”), provided, however, that Purchaser shall have
no obligation to purchase such shares without the prior approval of Purchaser’s
investment committee in its sole discretion. The price to the Purchaser for such
shares or other equity securities that Purchaser elects to purchase shall be
equal to the price paid by the other investors in the Subsequent Equity
Financing and Purchaser shall have rights, preferences, privileges and
obligations no less favorable to Purchaser than those granted to, and imposed
upon, the other investors by virtue of the Subsequent Equity Financing. If and
to the extent that Purchaser participates in such Subsequent Equity Financing,
Purchaser further agrees to be bound by any agreements that such other investors
enter into in connection with such Subsequent Equity Financing.

(b) The Company shall deliver to the Purchaser, at least five (5) business days
prior to the closing of a Subsequent Equity Financing, a written notice of any
proposed Subsequent Equity Financing describing the securities being offered
and, to the extent known, the price (or anticipated price range) and other terms
upon which such securities are to be offered.

(c) Notwithstanding anything to the contrary herein, (i) in the event the
Subsequent Equity Financing is a public offering of the Company’s Common Stock
and/or other equity securities, Purchaser shall not participate in such public
offering but instead shall



--------------------------------------------------------------------------------

purchase such Common Stock and/or other equity securities pursuant to a
separate, but concurrent private placement of such securities at a price per
share not greater than that offered in such public offering.

(d) If the Company has been advised by counsel, an investment bank, underwriter,
placement agent or other financial advisor that prior notice of the Subsequent
Equity Financing could reasonably be expected to jeopardize the ability of the
Company to consummate such Subsequent Equity Financing, then, notwithstanding
the foregoing, immediately following the consummation of such Subsequent Equity
Financing, the Company shall notify Purchaser of such Subsequent Equity
Financing and the Company shall reserve for the benefit of the Purchaser shares
of Common Stock and/or other equity securities otherwise in accordance with this
Section 6.3, subject to the rules and regulations of the Commission and the
Nasdaq Stock Market LLC.

(e) For the avoidance of doubt, Purchaser shall have no right to negotiate any
of the terms or conditions of the Subsequent Equity Financing, including without
limitation, the price per share, which negotiation shall be conducted solely
among the Company and the other investors in the Subsequent Equity Financing.
This Section 6.3 shall not apply to: (i) shares of restricted stock, stock
options or other stock awards granted by the Company to officers, directors,
employees, advisors or consultants; (ii) shares of capital stock issued by the
Company upon the exercise or conversion of stock options or other stock awards;
(iii) shares of capital stock issued by the Company upon the exercise or
conversion of warrants to purchase capital stock of the Company or other
convertible securities; or (iv) securities of the Company issued pursuant to
strategic transactions, licenses, partnerships, collaborations, co-promotions,
distribution arrangements, product or technology acquisitions, or bank or
equipment financings.

SECTION 7. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by nationally recognized overnight
express courier postage prepaid, and shall be deemed given upon receipt and
shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Zogenix, Inc.

12671 High Bluff Drive, Suite 200

San Diego, CA 92130

Attention: Ann D. Rhoads

Fax: (858) 259-1166



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attention: Faye H. Russell, Esq.

Fax: (858) 523-5450

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

  (b) if to the Purchaser, to:

Cowen Healthcare Royalty Partners II, L.P.

177 Broad Street, Suite 1101

Stamford, CT 06901

Attention: Todd C. Davis

Fax: (646) 562-1293

with a copy (which shall not constitute notice) to:

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, NY 10170

Attention: Y. Jerry Cohen, Esq.

Fax: (212) 586-5800

or to such other person at such other place as the Purchaser shall designate to
the Company in writing.

SECTION 8. Entire Agreement. This Agreement (and the exhibits hereto, including,
without limitation, the Warrants and the Second Amendment to IRA, defined below)
contain the entire understanding of the parties with respect to the specific
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.

SECTION 9. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.

SECTION 10. Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.



--------------------------------------------------------------------------------

SECTION 11. Assignment. Except as otherwise expressly provided herein, the
respective rights and obligations of either party under this Agreement shall not
be assignable in whole or in part by a party without the prior written consent
of the other party, which consent shall not be unreasonably withheld, delayed or
conditioned. This Agreement shall bind and inure to the benefit of parties and
their permitted successors and assigns.

SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

SECTION 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America, without regard to principles of conflicts of law which
would result in the application of the laws of any other jurisdiction other than
the laws of the State of New York and the federal law of the United States of
America. Each party hereto hereby submits itself for the purpose of this
Agreement and any controversy arising hereunder to the exclusive jurisdiction of
the state and federal courts located in the County of New York, State of New
York, USA, and any courts of appeal therefrom, and waives any objection on the
grounds of lack of jurisdiction (including venue) to the exercise of such
jurisdiction over it by any such courts.

SECTION 14. Counterparts. This Agreement may be executed in two counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be deemed original signatures.

SECTION 15. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

SECTION 16. Survival of Warranties. The warranties, representations and
covenants of each party contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing, and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Purchaser or the Company.

SECTION 17. Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each party agrees to indemnify and to hold harmless the other party
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the indemnifying party or any of its officers,
partners, employees or representatives is responsible.



--------------------------------------------------------------------------------

SECTION 18. Expenses. Irrespective of whether the Closing is effected, each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

SECTION 19. Registration Rights. Notwithstanding anything herein to the
contrary, the Purchaser is entitled to have the Shares and the Warrant Shares
registered for resale under the Securities Act pursuant to an amendment to that
certain Third Amended and Restated Investors’ Rights Agreement, dated as of
December 2, 2009, as amended through the date hereof. The Second Amendment to
the Third Amended and Restated Investors’ Rights Agreement dated as of June 30,
2011 between the Purchaser and the Company is annexed hereto as Exhibit B (the
“Second Amendment to IRA”).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

ZOGENIX, INC.

By:

  /s/ Ann Rhoads

Name: Ann Rhoads

Title: CFO

COWEN HEALTHCARE ROYALTY PARTNERS II, L.P.

By Cowen Healthcare Royalty GP, LLC,

its General Partner

By:

 

/s/ Todd C. Davis

Name:

  Todd C. Davis  

Title: Managing Director



--------------------------------------------------------------------------------

WARRANTS

See Exhibit 4.12 to the Registrant’s Quarterly Report on Form 10-Q, filed on
August 11, 2011



--------------------------------------------------------------------------------

EXHIBIT B

SECOND AMENDMENT TO IRA

See Exhibit 4.13 to the Registrant’s Quarterly Report on Form 10-Q, filed on
August 11, 2011